Citation Nr: 9917217	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-13 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to reimbursement or payment for hospital 
medical care provided by Porter Memorial Hospital from 
December 22 through December 24, 1993.

2.  Entitlement to reimbursement or payment for outpatient 
medical care provided by Rose Medical Center on November 13 
and November 17, 1993, and hospital medical care from 
December 24 through December 30, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.W. and T.W.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and June 1996 
determinations by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Denver, Colorado. 

In January 1998 the Board remanded the case for additional 
development.


REMAND

Upon review of the record, the Board finds that additional 
development is required prior to appellate review.  In 
January 1998 the Board remanded the case for development 
including a determination of whether timely notices of 
disagreement and substantive appeals had been submitted as to 
the issues certified on appeal.  The record does not reflect 
this action has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board notes applicable law provides that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1998).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  Thereafter, VAMC should review the 
record and determine whether timely 
notices of disagreement and substantive 
appeals were filed as to the issues 
certified for appeal.  The decision 
should also consider whether the veteran 
was given adequate notice of his 
appellate rights.

If any benefit sought, for which a timely notice of 
disagreement was filed, remains on appeal, the RO should 
issue a supplemental statement of the case.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










